Dear Messrs. Johnson and Mayo:
In November 2005, the City of Monroe entered into a Transit Advertising Contract with a local company to sell advertising space on buses and bus benches. The buses are owned and operated by the City of Monroe. The bus benches belong to the advertising company but are placed on City of Monroe right of ways. You have requested an opinion of the Attorney General regarding whether the purchase of commercial advertising space on a city bus by a political candidate violates any state laws.
Your opinion request included a copy of Section 2.11 (Character of Advertisements) from the Monroe Transit System (MTS) Advertising Contract for November 1, 2005 — October 20, 2015, which states in pertinent part:
  Immoral, vulgar, disreputable or other advertisements that may be offensive to the public shall not be accepted. MTS also expressly reserves the sole right to refuse any advertisement which may be construed to reflect its support for a particular product, service, idea, political viewpoint, or point of view.
  Advertising of tobacco products is expressly prohibited and will not be displayed on or in MTS buses or at MTS bus stops. *Page 2 
Advertising of tobacco products is expressly prohibited and will not be displayed on or in MTS buses or at MTS bus stops.
 Political advertising shall be accepted on a prepaid, cash basis only, and shall be permitted on a first-come, first-serve basis. (Emphasis Added).
However, La.R.S. 18:1470 states:
  Notwithstanding any other provision of law to the contrary, political campaign signs shall not be erected, displayed or posted on any publicly owned property or right of way, or to or on any public utility pole or stanchion.
In addressing you question, certain rules of statutory construction are helpful. The words of a law must be given their generally prevailing meaning. La.C.C. Art. 11. The word "shall" is mandatory. La.R.S. 1:3. The statute provides that "political campaign signs shall not be erected. . . on any publicly owned property." Because the buses are owned and operated by the City of Monroe, they are public property. Allowing political signs to be posted on the buses violates La.R.S.18:1470
Accordingly, it is the opinion of this office that political campaign signs cannot be displayed on buses owned and operated by the City of Monroe.
We trust this adequately responds to your request. If you have any additional questions or comments, please do not hesitate to contact our office.
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:__________________________
  WILLIAM P. BRYAN, III
  Assistant Attorney General
  CCF, Jr./WPB, III/sfj